DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 20170194771).
Regarding claim 1, Aoki discloses a storage module 10 includes a plurality of unit batteries 101, and a module cover 15 [0035]. An integration mechanism is configured to include a pair of fixing members 13, and side frames 19, a plurality of cell holders 16A and 16B and a plurality of bolts [0039]. Examiner notes the fixing members, side frames and side holders reads on the claimed case having a case main body accommodating the storage module. See figure 2. The positive electrode terminal 104 and the negative electrode terminal 105 of each of the unit batteries 101 adjacent to each other in the X direction  are electrically connected by a bus bar 45 to be a conductive member ([0037];[0052]),] see figures 5 and 6. The positive electrode terminal   The bus bar cover 180 reads on the claimed shielding portion, see figure 6 where the shielding portion 180 blocks the cover connecting portion 16f from being removed from the case main body.  Aoki discloses a battery pack with an interlock structure, as the bus bar cover 180 serves as an interlock function, as described in the instant speciation.  (Claim 1) 

    PNG
    media_image1.png
    857
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    674
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 20170194771), as applied to claim 1 above, and further in view of Sagawara et al. (JP 2016115443, using EPO English machine translation or citations).
Regarding claim 2, Aoki discloses all of the limitations as set forth above in claim 1. Aoki does not disclose the case cover 15 includes an opening portion, wherein an electrical connection portion between the battery module and the bus bar unit is configured to be accessible from the opening portion. Sugawara discloses a battery pack that includes a battery and a housing and a cover for housing the battery [0012]. The cover/lid 3 includes an opening 31a.  The opening 31a allows the worker to access the connecting portion (bus bar) during maintenance without an electric shock ([0021]-[0022]). It would have been obvious to one having ordinary skill in the art to add an opening to the cover 15 of Aoki, in order to have easy access to the electrical components of the battery pack without being exposed to unsafe conditions. Therefore the electrical connection portion between the battery module and the bus bar unit is configured to be accessible from the opening portion. (Claim 2)
Regarding claim 3, modified Aoki discloses all of the limitations as set forth above in claim 2. Modified Aoki further discloses an opening 31a (opening portion) (taught by Sagawara) 
Regarding claim 4, modified Aoki discloses all of the limitations as set forth above in claim 2. Modified Aoki further discloses, in figure 1, the storage module includes a cell stack body by stacking a plurality of cells 101, and a pair of end plates 17 [0042],that are arranged on both sides of the cell stack body in a stacking direction. Modified Aoki further discloses the terminals of the battery unit are electrically connected by the bus bar 45 [0037]. (Claim 4)
Regarding claim 5, modified Aoki discloses all of the limitations as set forth above in claim 4. Modified Aoki further discloses an engagement claw 180f provided in the bus bar cover 180 engages with an engagement portion 16f provided in the cell holder 16A, so that the bus bar cover 180 is fixed on the cell holder 16A [0050]. The cover connecting portion 16f connected to portion 180f, portion 180f are connected to the end plates 17, see figures 2 and 6, therefore the connecting portion 16f is indirectly fixed to the end plates 17.  (Claim 5)
Regarding claim 10, modified Aoki discloses all of the limitations as set forth above in claim 2. Modified Aoki further discloses a pressing blade 120 [0078] ,the pressing blade reads on the claimed bracket,  see figure 6 the connecting portion 16f is fixed to the pressing blade  (bracket).  (Claim 10)
Claims 6-9  are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 20170194771), further in view of  Sagawara  et al. (JP 2016115443, using EPO English machine translation or citations), as applied to claim 2 above, and further in view of Yanagihara et al. (US 20200119326)
Regarding claim 6, modified Aoki discloses all of the limitations as set forth above in claim 2. Modified Aoki further discloses the terminals of the battery unit are electrically connected by the bus bar 45 [0037]. Modified Aoki further discloses a bus bar cover 180 [0050], formed of resin, (see figure 6) the bus bar cover 180 is provided to not be removable from the bus bar. Modified Aoki discloses the bus bar 45 includes a conductive member that is made of metal and has a flat plate shape [0037], see figure 5, reading on the claimed plate member. 
Modified Aoki does not disclose a bolt that fixes the bus bar and the plate member to the battery module at the electrical connection portion, wherein an upper surface of the plate member and a head of the bolt have an insulation property.  Yanagihara discloses bus bar module 10 assembled to an upper portion of a battery assembly 1 to configure a power supply device 2 [0026]. Yanagihara further discloses each of the bus bars 71 is formed of a conductive metal plate, each of the bus bars 71 includes two fastening holes 75.  A fastening bolt is inserted into each of the fastening holes 75. The bolt inserted into the fastening hole 75 is screwed into a screw hole 5a formed in the electrode 5 of the single cell 3. As a result, the bus bars 71 and the electrodes 5 are fastened and electrically connected [0073].  It would have been obvious to one 
Modified Aoki does not disclose the head of the bolt, the plate member, the bus bar, and the battery module are arranged in this order from the opening portion. However, it has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).It would have been obvious to one having ordinary skill in the art to arrange the head of the bolt, the plate member, the bus bar, and the battery module in this order from the opening portion, in order to allow easy access to the bus bar and battery components and to ensure sufficient security of the battery components. (Claim 6)
Regarding claim 7, modified Aoki discloses all of the limitations as set forth above in claim 6. Modified Aoki further discloses the bolt and the plate member are connected to each other.  Modified Aoki further discloses the bus bar cover 180 includes an insulating plate 180d [0053] see figures 6 and 4. The insulating plate 180d reads on the claimed movement restricting portion that restricts movement of the plate member in a state at which the bolt is loosened. 
Modified Aoki does not disclose wherein a length of a shaft portion of the bolt is longer than a maximum distance between the plate member and the movement restricting portion (contact regulating portion).However, the bolt is used to fix and electrically connect the bus bar and its components to the electrical connection parts of the battery module. In an effort to optimize the role of the bolt it would have been obvious to one having ordinary skill in the art to have the length of the shaft portion of the bolt be longer than a maximum distance between the 
The limitation “wherein a length of a shaft portion of the bolt is longer than a maximum distance between the plate member and the movement restricting portion in a state in which the bolt is loosened”, is intended use and is not given any patentable weight, see MPEP 2114.  (Claim 7)
Regarding claim 8, modified Aoki discloses all of the limitations as set forth above in claim 6. Modified Aoki further discloses a bus bar cover 180 [0050]. See figure 6, the shielding portion is provided on the bus bar cover. (Claim 8)
Regarding claim 9, Aoki discloses all of the limitations as set forth above in claim 6. Modified Aoki further discloses the bus bar cover 180 includes a gripping portion capable of being gripped from the opening portion, see figure 4, the gripping portion on the end surface of the cover 180.   (Claim 9)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722